DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 26, 33 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaffe USPA 2004/0118287 A1.
Regarding claim 24, Jaffe discloses a parallel passage contactor (Title) for adsorptive gas separation of at least a first component from a multi-component fluid stream comprising (Abstract): a plurality of adsorbent structures (figure 4), said adsorbent structures further comprising: a first adsorbent layer having a first permeability value along a z-axis of said first adsorbent layer and a first adsorbent material further comprising: a first composition, and a first pore size: a second adsorbent layer having a second permeability value along a z-axis of said second adsorbent layer and a second adsorbent material further comprising: a second composition, and a second pore size (figure 4: top sheet and bottom sheet; paragraph 35: the sheets each having multiple types of adsorbent particulates. It is noted that since the claims don’t preclude the first layer and second layer each having the first and second adsorbent material, one of the adsorbents is deemed to read on the first composition and another of the adsorbents is deemed to read on the second composition); wherein said first composition and said second composition differ (paragraph 35); a barrier layer interposed between said first adsorbent layer and said second adsorbent layer (figure 4: middle sheet); a first fluid passage where at least a portion of said first fluid passage is defined by said first adsorbent layer (figure 4: bottom passage defined by bottom most adsorbent sheet); and a second fluid passage where at least a portion of said second fluid passage is defined by said second adsorbent layer (figure 4: upper passage defined by top most adsorbent sheet), wherein said first fluid passage and said second fluid passage are fluidly separated within said parallel passage contactor (see figure 4). 
Regarding claim 26, Jaffe discloses that the barrier layer comprises a permeability of at least one of, equal to or less than a permeability value of said first adsorbent layer, equal to or less than a permeability value of said second adsorbent layer, or equal to or less than 10-6m2 (figure 4: the barrier layer is the same as the first and second layers; therefore, it has a permeability equal to the first and second layers). 
Regarding claim 33, Jaffe discloses that said first adsorbent material comprises at least one hydrophobic adsorbent material, an activated carbon adsorbent material, a polyethyleneimine doped silica adsorbent material, and a hydrophobic zeolite adsorbent material (claim 15); and said second adsorbent material comprises at least one hydrophilic adsorbent material, a zeolite adsorbent material, and a metal organic framework adsorbent material (claim 17: zeolite). 
Regarding claim 49, Jaffe discloses that the barrier layer comprises a thickness of equal to or less than 1000 µm (paragraph 41).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Jaffe USPA 2004/0118287 A1 in view of Boulet USPA 2013/0152787 A1.
Jaffe is relied upon as above.
Regarding claim 50, Jaffe does not explicitly disclose that the at least one of said first adsorbent layer and/or said second adsorbent layer comprises a thermally conductive materials having a thermal conductivity of equal to or greater than 10 W/m K. Boulet discloses that a parallel passage contactor can have a thermal conductivity of equal to or greater than 10 W/mK in order to allow temperature swing adsorption (see Boulet paragraph 36). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Jaffe so that the first and/or second adsorbent layer comprises a thermally conductive materials having a thermal conductivity of equal to or greater than 10 W/m K, as disclosed by Boulet, for the purpose of allowing temperature swing adsorption. 

Claims 28 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe USPA 2004/0118287 A1 in view of Khiavi USPA 2011/0290109.
Jaffe is relied upon as above.
Regarding claims 28 and 51-55, Jaffe does not explicitly disclose the claimed ports. Khiavi discloses the use of various ports to deliver product fluid as well as purge fluid to the various flow passages (see Khiavi paragraph 30). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to include multiple ports for each flow passage of Jaffe, as claimed, as generally taught by Khiavi, for the purpose of allowing product gas and purge gas to be passed through the various flow passages. 

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Jaffe does not explicitly disclose that the first fluid passage and the second fluid passage are fluidly separated from one another since the outlet and inlet of Jaffe fluidly connected the passages between the sheets. The Examiner disagrees that the claim requires that first and second fluid passages to not even be connected at an inlet or outlet. The claim language currently reads “wherein said first fluid passage and said second fluid passage are fluidly separated within said parallel passage contactor” (emphasis added). The inlet/outlet of the sheets of Jaffe are not considered to be “within said parallel passage contractor” since they are outside of the sheets which make up the contractor. It is noted that it appears that Applicant’s figures, much like the Jaffe reference, also allow for the inlet/outlet to be fluidly connected (see figures 3a and 3b). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776